DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 109447114 A, provided by Applicant, Examiner relied on English translation for citation purposes provided by Applicant) and further in view of Zhou  (CN 106650695 A, provided by Applicant, Examiner relied on English translation for citation purposes provided by Applicant).

As per claim 1, Lu discloses a data processing method, comprising:

performing pedestrian identification processing on the plurality of (video) images to obtain, based on the identification result, a customer counting result for a first region in the target site and a customer counting result for a second region in the target site (Lu, page 1, lines 34-36, discloses “Acquiring the user information corresponding to each location in the preset time period, where the user information includes: identity information of each user that appears in the corresponding location in the preset time period, and an appearance frequency corresponding to each user;”); and determining a degree of association between the second region and the first region based on the customer counting result for the first region and the customer counting result for the second region (Lu, Page 1, line 37, page 2, lines 38-45, and page 6, lines 214-218, discloses For each location, the identity information of each user appearing in the location within a preset time period and the frequency of occurrence of each user are calculated).
Although Lu does not explicitly discloses obtaining a video, however Lu discloses in page 6, and lines 214-215 user identity information is its face image. At this time, the corresponding camera may be set in each place, and the image in the place is acquired in real time, and the face recognition technology is adopted. Further said features are well known in the art for instance Zhou discloses obtaining a video images of a target 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain plurality of video images of pedestrian, as taught by Zhou.
The motivation would be to provide an improved system and method to accurately recognize that there are people coming in and going out, but also determine the direction, so a false positive rate is relatively low (Lu, page 2, lines 53-55), as taught by Zhou.

As per claim 2, Lu in view of Zhou further discloses the method of claim 1, wherein determining the degree of association between the second region and the first region based on the customer counting result for the first region and the customer counting result for the second region comprises: 
determining one or more target persons in both the first region and the second region based on the customer counting result for the first region and the customer counting result for the second region (Lu, page 5, lines 189-93, and page 6, lines 233-234, discloses In step S2011, from the J user information, the identity information of the user who has appeared only in one place); and 
determining the degree of association between the second region and the first region based on the number of the one or more target persons, the customer counting result for the first region and the customer counting result for the second region (Lu, Page 4, lines 161-164, page 6, lines 235-236, and page 6, lines 247-262, discloses If a certain 

As per claim 3, Lu in view of Zhou further discloses the method of claim 1, further comprising: sending the degree of association between the second region and the first region to a terminal device, such that the terminal device displays the degree of association between the second region and the first region on a first interface (Lu, page 6 lines 209-234, discloses mobile terminal which displays the degree of association between the second region and the first region on a first interface).

As per claim 4, Lu in view of Zhou further discloses the method of claim 1, further comprising: ranking degrees of associations between N region pairs formed by a plurality of regions in the target site to obtain a ranking result, wherein the N region pairs comprise a region pair formed by the first region and the second region (Lu, page 6 lines 206-247); and 
presenting M region pairs having top-M degrees of associations in the ranking result, or sending the M region pairs having top-M degrees of associations in the ranking result to a terminal device, wherein M is a positive integer less than N (Lu, page 6, lines 227-247 and page 7, lines 248-266).

As per claim 5, Lu in view of Zhou further discloses the method of claim 1, further comprising: obtaining a region arrangement analysis result for a plurality of regions in the target site based on degrees of associations between N region pairs formed by the 

As per claim 6, Lu in view of Zhou further discloses the method of claim 1, wherein performing pedestrian identification processing on the plurality of video images to obtain, based on the identification result, the customer counting result for the first region in the target site and the customer counting result for the second region in the target site comprises: 
obtaining a plurality of first images of the first region included in the plurality of video images (Zhou, Abstract of the invention and page 2, lines 53-55 collecting statistics on pedestrian traffic by means of tracking based on a video analysis technique); 
for each of the plurality of first images, performing human face tracking and/or human body tracking on the first image to obtain a human face tracking result and/or human body tracking result for the first image; obtaining a pedestrian identification result for the first image based on the human face tracking result and/or human body tracking result for the first image (Zhou, page 2, lines 60-62, human body recognition); and 
obtaining the customer counting result for the first region based on the pedestrian identification result for each of the plurality of first images of the first region (Zhou, page 2, line 59).




As per claim 7, Lu in view of Zhou further discloses the method of claim 6, wherein obtaining the pedestrian identification result for the first image based on the human face tracking result and/or human body tracking result for the first image comprises: 
in response to a human body image corresponding to the human body tracking result satisfying a predetermined condition, obtaining the pedestrian identification result based on human body image information corresponding to the human body tracking result (Zhou, page 2, lines 63-67, discloses comparison module is compared with the human body recognition module, and if the acquired image information is successfully compared with the human body recognition model, and also please see page 3, lines 83-90); and/or in response to the human body image corresponding to the human body tracking result not satisfying the predetermined condition, obtaining the pedestrian identification result based on human face image information corresponding to the human face tracking result.

As per claim 8, Lu in view of Zhou further discloses the method of claim 7, wherein obtaining the pedestrian identification result based on human body image information corresponding to the human body tracking result comprises: 
determining whether a human body template matching the human body image information exists in a human body template database (Zhou, page 2, lines 63-67, discloses comparison module is compared with the human body recognition module, 
in response to determining that the human body template matching the human body image information exists in the human body template database, using a pedestrian identifier corresponding to the human body template as the pedestrian identification result (Zhou, page 3, lines 83-90, and lines 103-107); and/or in response to determining that the human body template matching the human body image information does not exist in the human body template database, using a newly added pedestrian identifier as the pedestrian identification result.

As per claim 9, Lu in view of Zhou further discloses the method of claim 8, further comprising: in response to determining that the human body template matching the human body image information exists in the human body template database, determining a human body identifier corresponding to the human body template (Zhou, page 3, lines 83-90, and lines 103-107); 
using a pedestrian identifier corresponding to the human body identifier in an association database as the pedestrian identifier corresponding to the human body template (Zhou, page 3, lines 83-90, and lines 103-107), wherein the association database is configured to store an association relationship between a predetermined human body identifier and a predetermined pedestrian identifier (Zhou, page 3, lines 83-90, and lines 103-107).



As per claim 10, Lu in view of Zhou further discloses the method of claim 8, further comprising: in response to determining that the human body template matching the human body image information does not exist in the human body template database, adding a human body template corresponding to the human body image information to the human body template database (Zhou, page 3, lines 103-109).

As per claim 13, Lu in view of Zhou further discloses the method of claim 1, further comprising: 
receiving a query request sent by a terminal device, wherein the query request comprises a query condition (Lu, page 5, lines 286-204); 
determining the degree of association between the second region and the first region comprises: determining the degree of association between the second region and the first region based on the query condition (Lu, page 5, lines 286-204, and page 6, lines 209-242).

As per claim 14, Lu discloses a data processing method applied to a terminal device, the method comprising: 
receiving a degree of association between a first region and a second region both in a target site (Lu, Page 1, lines 34-37, and page 6, lines 175-176, discloses Evaluating the degree of association between any two places according to the user information corresponding to each location); and 

wherein the degree of association between the first region and the second region is determined based on a plurality of (video) images of the target site within a predetermined time range (Lu, Page 1, line 37, page 2, lines 38-45, and page 6, lines 214-218, discloses For each location, the identity information of each user appearing in the location within a preset time period and the frequency of occurrence of each user are calculated).
Although Lu does not explicitly discloses obtaining a video, however Lu discloses in page 6, and lines 214-215 user identity information is its face image. At this time, the corresponding camera may be set in each place, and the image in the place is acquired in real time, and the face recognition technology is adopted. Further said features are well known in the art for instance Zhou discloses obtaining a video images of a target site (Zhou, Abstract of the invention and page 2, lines 53-55 collecting statistics on pedestrian traffic by means of tracking based on a video analysis technique)
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain plurality of video images of pedestrian, as taught by Zhou.
The motivation would be to provide an improved system and method to accurately recognize that there are people coming in and going out, but also determine the 

As per claim 15, please see the analysis of claim 4.

As per claim 16, please see the analysis of claim 5.


Claims 11, and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 109447114 A, provided by Applicant, Examiner relied on English translation for citation purposes provided by Applicant) and further in view of Zhou (CN 106650695 A, provided by Applicant, Examiner relied on English translation for citation purposes provided by Applicant) and further in view of Chen (CN 108038176 A, provided by Applicant, Examiner relied on English translation for citation purposes provided by Applicant).

As per claim 11, Lu in view of Zhou further discloses the method of claim 7, wherein obtaining the pedestrian identification result based on human face image information corresponding to the human face tracking result comprises: 
Lu in view of Zhou does not explicitly disclose determining whether a human face template matching the human face image information exists in a human face template database; 

Chen discloses determining whether a human face template matching the human face image information exists in a human face template database (Chen, page 2, lines 46-49); 
in response to determining that the human face template matching the human face image information exists in the human face template database, using a pedestrian identifier corresponding to the human face template as the pedestrian identification result ; and/or in response to determining that the human face template matching the human face image information does not exist in the human face template database, using a newly added pedestrian identifier as the pedestrian identification result (Chen, page 2, lines 46-53, and page 4, lines 123-128, library of passerby).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu in view of Zhou teachings by updating face recognition database, as taught by Chen.
The motivation would be to provide an improved system and method with the improvement of the comparison performance of face recognition (page 1, lines 24-25), as taught by Cao.


As per claim 12, Lu in view of Zhou in view of Chen further discloses the method of claim 11, further comprising: in response to determining that the human face template matching the human face image information does not exist in the human face template database, adding a human face template corresponding to the human face image information to the human face template database (Chen, page 2, lines 46-53, and page 4, lines 123-128, library of passerby).


Claims 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 109447114 A, provided by Applicant, Examiner relied on English translation for citation purposes provided by Applicant) and further in view of Zhou (CN 106650695 A, provided by Applicant, Examiner relied on English translation for citation purposes provided by Applicant) and further in view of Farrell (US PGPUB 2017/0006258 A1).

As per claim 17, Lu discloses a data processing apparatus, comprising:
the data processing method according to claim 1 is implemented (please see the analysis of claim 1).
Zhou also discloses a memory (Zhou, page 2, line 61, storage module), a processor (Zhou, page 4, line 132, CPU), 

Farrell discloses a computer program stored on the memory and executable on the processor; wherein when the computer program is executed by the processor (Farrell, paragraphs 12 and 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu in view of Zhou teachings by implementing a computer program to the processor, as taught by Farrell.
The motivation would be to improve communication clarity, quality, intelligence, and security through the use of video analysis techniques (paragraph 5), as taught by Farrell.

As per claim 18, Lu discloses a data processing apparatus, comprising: 
the data processing method according to claim 14 is implemented (please see the analysis of claim 14).
Zhou also discloses a memory (Zhou, page 2, line 61, storage module), a processor (Zhou, page 4, line 132, CPU).
Lu in view of Zhou does not explicitly disclose a computer program stored on the memory and executable on the processor; wherein when the computer program is executed by the processor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu in view of Zhou teachings by implementing a computer program to the processor, as taught by Farrell.
The motivation would be to improve communication clarity, quality, intelligence, and security through the use of video analysis techniques (paragraph 5), as taught by Farrell.

As per claim 19, Lu in view of Zhou discloses the processor is caused to perform the data processing method according to claim 1 (please see the analysis of claim 1).
Lu in view of Zhou does not explicitly disclose non-transitory computer storage medium storing a computer program; when the computer program is executed by the processor.
Farrell discloses non-transitory computer storage medium storing a computer program; when the computer program is executed by the processor (Farrell, paragraphs 12 and 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu in view of Zhou teachings by implementing a computer program to the processor, as taught by Farrell.
The motivation would be to improve communication clarity, quality, intelligence, and security through the use of video analysis techniques (paragraph 5), as taught by Farrell.

As per claim 20, Lu in view of Zhou discloses the processor is caused to perform the data processing method according to claim 14 (please see the analysis of claim 14).
Lu in view of Zhou does not explicitly disclose non-transitory computer storage medium storing a computer program; when the computer program is executed by the processor.
Farrell discloses non-transitory computer storage medium storing a computer program; when the computer program is executed by the processor (Farrell, paragraphs 12 and 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu in view of Zhou teachings by implementing a computer program to the processor, as taught by Farrell.
The motivation would be to improve communication clarity, quality, intelligence, and security through the use of video analysis techniques (paragraph 5), as taught by Farrell.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633